            Case 2:20-cv-01640-KJD-NJK Document 3 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   DENNIS CRAIG JOHNSON,
                                                             Case No.: 2:20-cv-01640-KJD-NJK
 8           Plaintiff(s),
                                                                           ORDER
 9   v.
10   ROBERT WILKIE, et al.,
11           Defendant(s).
12         This is a FOIA action in which Plaintiff has paid the filing fee. A notice was sent from the
13 Clerk’s Office to Plaintiff with certain statements as to the procedures for the case. The Court
14 hereby CLARIFIES as follows. First, the Court will not be screening the complaint. Plaintiff has
15 paid the filing fee and the statute identified in the notice does not appear to apply in this case.
16 Second, there will not be a further order from the Court instructing that it is time to effectuate
17 service. Instead, Plaintiff is given 90 days from the issuance of this order to effectuate service.
18 See Fed. R. Civ. P. 4(m). To the extent aspects of the Clerk’s notice is inconsistent with this order,
19 the notice is VACATED and this order controls moving forward.
20         IT IS SO ORDERED.
21         Dated: October 26, 2020
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     1
